Citation Nr: 0839519	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 20 
percent disabling.

1.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO denied increased ratings for the veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims is warranted, even 
though such will, regrettably, further delay an appellate 
decision.

The Board notes that additional pertinent evidence was 
associated with the claims file in January and March 2007, 
after the issuance of the January 2007 statement of the case 
(SOC), but before the appeal was certified to the Board and 
before the appellate record was transferred to the Board.  
The evidence consists of VA medical records not previously 
found in the claims file.

The RO has not considered the additionally received evidence 
in adjudicating the claims on appeal.  Under these 
circumstances, the Board has no alternative but to remand 
these matters to the RO via the AMC for consideration of the 
claims in light of the additional evidence received, in the 
first instance, and for issuance of a supplemental SOC (SSOC) 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).

The Board also notes that the veteran underwent VA 
examination for evaluation of his peripheral neuropathy of 
the lower extremities in July 2004.  The findings of that 
examination are now over 4 years old.  Further, in an October 
2008 statement, the veteran's representative indicated that 
the veteran's disabilities have worsened since this 
examination.  To ensure that the record accurately reflects 
the current severity of the disabilities, the Board finds 
that a more contemporaneous examination is needed to properly 
evaluate the service-connected peripheral neuropathy of the 
lower extremities.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Accordingly, the RO should arrange 
for the veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claims for increase.  See 38 C.F.R. § 
3.655(b) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), as regards the claims for higher ratings, to 
the extent applicable.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate Veterans Claims Assistance 
Act of 2000 (VCAA) notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo a VA neurological 
examination, by an appropriate physician, 
at a VA medical facility to determine the 
current severity of his service-connected 
peripheral neuropathy of the lower 
extremities.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  

The physician should: (A) Specify the 
nerve(s) involved; and (B) Describe the 
nature and extent of the neurological 
impairment associated with the peripheral 
neuropathy shown in the veteran's lower 
extremities.  The physician should also 
indicate whether the veteran is 
experiencing incomplete paralysis that can 
be characterized as mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
particularly include the evidence 
received, but not considered by the RO, in 
January and March 2007) and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

